Case 1:21-cv-21950-MGC Document 1 Entered on FLSD Docket 05/25/2021 Page 1 of 5




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                               Case No:
 LUIS YASSET RUBIO ABELLA,
        Plaintiff,
 vs.
 MARKSMAN SECURITY CORP.

        Defendant.
 ____________________________________/
                                           COMPLAINT


        COMES NOW, Plaintiff LUIS YASSET RUBIO ABELLA, through his undersigned

 counsel, and files this Complaint under 42 U.S.C. §1981 and states:

                                        INTRODUCTION

        1.      Plaintiff files this Complaint and complains of discrimination on the basis of

 race/national origin under 42 U.S.C. §1981.

        2.      This action seeks compensatory and punitive damages, emotional distress and

 mental anguish damages, and attorneys’ fees.

                                             PARTIES

        3.      Plaintiff, Luis Yasset Rubio Abella, is a resident of Miami, Florida.

        4.      Defendant, Marksman Security Corporation, is a Florida corporation authorized to

 do business in the State of Florida, and service is authorized on its registered agent: Ezekiel

 Kaufman, 3230 West Commercial Boulevard, Suite 100, Fort Lauderdale, Florida 33309.




                                                  1
Case 1:21-cv-21950-MGC Document 1 Entered on FLSD Docket 05/25/2021 Page 2 of 5




                                                VENUE

          5.    Venue is appropriate in the United States District Court for the Southern District

 of Florida in that the Defendant’s headquarters are located in this District, Plaintiff lives in this

 District, and the acts complained of occurred in this District as required under 28 U.S.C. §1391.

                                           JURISDICTION

          6.    This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1331, as

 it involves federal question jurisdiction.

          7.    The unlawful employment practices were committed within the jurisdiction of this

 Court.

                                   PROCEDURAL REQUISITES

          8.    All conditions precedent to the filing of this action have been met by Plaintiff, in

 that the filing of this lawsuit has been accomplished within the statute of limitations as required

 under 42 U.S.C. §1981.

                                                 FACTS

          9.    Plaintiff was hired by Defendant in August of 2015.

          10.   At the time of his termination from the Defendant’s employ on May 26, 2020,

 Plaintiff was a security guard for Defendant.

          11.   Plaintiff was born in Cuba and is Hispanic.

          12.   Plaintiff was the only employee at Defendant whose primary language was

 Spanish.

          13.   While Plaintiff was employed by Defendant, he was subjected to discrimination

 and a hostile work environment based on his race/national origin.




                                                    2
Case 1:21-cv-21950-MGC Document 1 Entered on FLSD Docket 05/25/2021 Page 3 of 5




        14.     When Plaintiff requested time off, Defendant did not permit him to take time off

 until all other employees’ leave requests were granted.

        15.     Non-Hispanic employees often were granted vacation time at times when Plaintiff

 was denied vacation time.

        16.     Whenever Plaintiff made a complaint to Defendant about the conditions of his

 employment, Defendant did not respond. However, Plaintiff observed Defendant respond to

 non-Hispanic employees’ complaints.

        17.     Defendant was aware that Plaintiff did not speak English very well, but

 Defendant’s supervisors continuously gave him orders speaking very quickly in English, so he

 could not understand. When Plaintiff asked them to repeat the orders more slowly so that he

 could understand, they refused.

        18.     Finally, Plaintiff was terminated because of his race/national origin.

   COUNT I: RACE/NATIONAL ORIGIN DISCRIMINATION UNDER 42 U.S.C. §1981


        19.     Plaintiff incorporates the allegations made in Paragraphs 1 through 18 herein.

        20.     Title 42 U.S.C. §1981, inter alia, protects at-will employees from employment

 discrimination on the basis of race because at-will employment in Florida is a form of contract.

 Knight v. Palm City Millwork & Supply Co., 78 F. Supp. 2d 1345, 1346-48 (S.D. Fla. 1999);

 Wilson v. Boca W. Master Ass’n, 2019 U.S. Dist. LEXIS 44010 (S.D. Fla. 2019). Defendant

 offered to pay Plaintiff for his work, and Plaintiff accepted that offer by performing the work.

 Thus, the parties entered into a contractual arrangement covered by 42 U.S.C. §1981.

        21.     Defendant, by and through its agents and employees, engaged in the

 aforementioned practices, policies, customs, and usages made unlawful by 42 U.S.C. §1981.



                                                  3
Case 1:21-cv-21950-MGC Document 1 Entered on FLSD Docket 05/25/2021 Page 4 of 5




           22.   Plaintiff was subjected to workplace discrimination because of his race/national

 origin.

           23.   Had Plaintiff not been a Hispanic person, Defendant would not have subjected

 Plaintiff to workplace discrimination.

           24.   Plaintiff was subjected to a hostile work environment because of his race/national

 origin.

           25.   Had Plaintiff not been a Hispanic person, Defendant would not have subjected

 Plaintiff to a hostile work environment.

           26.   Plaintiff was terminated because of his race/national origin.

           27.   Had Plaintiff not been a Hispanic person, Defendant would not have terminated

 Plaintiff’s employment.

           28.   As a direct and proximate result of the Defendant’s conduct that violated 42

 U.S.C. §1981, Plaintiff suffered damages, including lost wages, emotional distress, and

 attorneys’ fees and costs.

           29.   Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and

 malicious, and as a further and proximate cause, Plaintiff has suffered severe emotional distress,

 pain, and suffering. The wrongs done by the Defendant were aggravated by its willfulness,

 wantonness, and maliciousness for which the law allows the imposition of exemplary damages.

 Plaintiff, therefore, seeks exemplary damages in a sum to be determined by the trier of fact to

 serve as punishment to deter Defendant from such conduct in similar situations.

           30.   Defendant’s actions as stated above, and the resulting damages to Plaintiff, have

 necessitated that Plaintiff retain the services of COANE AND ASSOCIATES, PLLC, to




                                                  4
Case 1:21-cv-21950-MGC Document 1 Entered on FLSD Docket 05/25/2021 Page 5 of 5




 represent him in these proceedings. Wherefore, Plaintiff seeks recovery of reasonable and

 necessary attorneys’ fees.

                                       JURY TRIAL DEMANDED

        31.     Plaintiff demands a trial by jury for all issues so triable.

        WHEREFORE, Plaintiff requests damages and reasonable attorney fees from Defendant

 pursuant to the 42 U.S.C. §1981, and any other applicable authority (statute/law, etc.), to be

 proven at the time of trial for all compensatory damages, exemplary damages, and attorneys’ fees

 and costs along with any other relief that this Court finds reasonable under the circumstances.

                                                        Respectfully submitted,

 Dated: May 25, 2021                                    COANE AND ASSOCIATES, PLLC

                                                        By:    /s/ Arthur Mandel ______
                                                        Arthur Mandel
                                                        Florida Bar No. 22753
                                                        Email: Arthur.mandel@coane.com
                                                        1250 E. Hallandale Beach Blvd., Suite 303
                                                        Phone: (305) 538-6800
                                                        Fax: (866) 647-8296
                                                        ATTORNEYS FOR PLAINTIFF



 Coane and Associates, PLLC

 Bruce A. Coane
 bruce.coane@gmail.com
 S.D. Tex. #7205
 5177 Richmond Ave., Suite 770
 Houston, TX 77056
 Phone: (713) 850-0066
 Fax: (713) 850-8528
 OF COUNSEL FOR PLAINTIFF




                                                   5
